Citation Nr: 1760201	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 14-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for scars, right ring finger, residual of infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962 and November 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. It is noted that, the RO in Roanoke, Virginia has jurisdiction over this matter.  

The Veteran testified before the undersigned Veterans Law Judge in October 2017. A transcript of that hearing is associated with the record.

The Veteran was afforded a VA examination in December 2017 in connection with a separate claim of service connection for arthritis of the right ring finger. The examination report included some findings pertinent to the scar at issue here which have not been addressed in a supplemental statement of the case. Given the grant within and that the findings are duplicative of findings reported at the April 2017 VA examination, the Board will proceed without referral to the RO. See 38 C.F.R. § 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's right ring finger scar has been painful and tender.

CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for painful right ring finger scar have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code (DC) 7800-7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected scar on his right ring finger should receive a compensable disability rating.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected residual scar is evaluated as noncompensable in accordance with 38 C.F.R. § 4.118, DC 7805. DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DC's 7800, 7801, 7802, and 7804. A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code. 

38 C.F.R. § 4.118, DC 7801 provides that scars other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation. Under DC 7802, scars other than on the head, face, or neck, that are superficial and nonlinear and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation. A superficial scar is defined as one not associated with underlying soft tissue damage.

DC 7804 provides for evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars. Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that where one or more scars are both unstable and painful; add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable.

The Veteran filed a claim for increased rating in May 2011. He contends that the scar on his right ring finger has always been painful, and has progressively worsened over time. 

Service connection was initially granted in June 1962 for 1 surgical scar on the right ring finger. The Veteran had developed cellulitis as a result of an infection and that area was incised and drained. A June 1962 VA examination described the right ring finger scar on the ulnar and extensor surface of the proximal finger. An initial noncompensable rating was assigned.

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2011. During the examination the Veteran reported that he has pain, stiffness and decreased hand strength in his right hand. The examiner noted that the Veteran is right-handed and that he has a decreased grip causing functional impairment. On examination the Veteran had a full range of motion (ROM) for all fingers with no changes after repetitive ROM testing five times. The examiner described the Veteran's right ring finger scar as linear, 6 centimeters in length on the right ulnar aspect from the metacarpophalangeal joint to mid- middle phalanx. The examiner described a second scar as linear that is 1.5 centimeters in length on the radial aspect that is proximal to the phalanx. A third scar was described as 1.5 centimeters in length that is at the base of the right ring finger at the palm. The examiner reported that scars were stable and not painful on examination. There was also no limitation of motion, inflammation, edema, or keloid formation.

The Veteran was afforded a VA examination in April 2017. The Veteran reported that he has experienced pain and swelling sometimes following the surgery to his right ring finger in 1962 which is service-connected. The examiner described two scars; the first scar in centimeters (cm) is 5 x 0.1, located on the lateral right ring finger and the second scar is 3 cm x 0.1 cm, located on the medial right ring finger. The examiner reported that the right ring finger did not impact the Veteran's ability to work, and that the examination of the right ring finger scars was unremarkable. The examiner further reported that the Veteran's scars were nontender and well healed.
	
The Veteran has submitted several statements in support of his claim. In September 2011, the Veteran stated that despite the VA examiner's opinion that the scar to his right ring finger is non-tender, he experiences pain and stiffness. This resulted in the Veteran having to give up a job as an armed security officer because he could no longer grip his firearm to hold it safely. In July 2014, the Veteran stated that he had pain on palpation during the examination but the physician did not write it down. In July 2014, the Veteran's son submitted a written statement that when he was a child, the Veteran could not grip a football or baseball, and that the Veteran told him it was because he had pain and numbness to his right hand in the area the surgery was performed. The Veteran submitted a written statement in May 2017 stating that the April 2017 examiner did not document his reports of pain to his right ring finger. In a September 2017 statement, the Veteran stated that he specifically told both VA examiners about the pain from his right ring finger. The Veteran further stated that the pain in his right hand wakes him up at night. 

In October 2017, the Veteran testified at a Board hearing, where he stated that he feels pain from the scars on the lateral side of his finger constantly and that it sometimes wakes him up at night. The Veteran also stated that for years he has had restricted movement of his finger stating that he cannot bend it "all the way down." The Veteran also stated he didn't believe that the VA examinations adequately reflected the pain he experiences with his right ring finger.

In December 2017, the Veteran had a VA examination to assess the right ring finger for degenerative joint disease; the scars were addressed also. The Veteran exhibited objective evidence of tenderness to the entire right ring finger. The Veteran's ring finger scars were described as 1.6 cm x 0.1 cm along the radial aspect proximately. The second scar was on the ulnar aspect of the right ring finger and measured 7.5 cm x 0.1 cm, and the third was transverse on the palmer aspect of the right ring finger over the metacarpophalangeal joint and measured 2 cm x 0.1 cm. Under the section pertaining the scar examination in the disability benefits questionnaire (DBQ), the examiner stated that the scars were nontender, mobile and without restricted motion. The scars were also reported as not having keloid, hypertrophy, tissue loss or skin breakdown.

After reviewing the evidence of record, the Board finds that a rating of 10 percent is warranted for the Veteran's disability of scars to the right ring finger, residual of infection. DC 7804 provides a 10 percent disability rating for 2 painful scars that are linear as described under DC 7805. The Board does not find that the criteria for a 20 percent rating under DC 7804 are not met because the preponderance of the evidence shows 2 scars. Although the 2011 examination described 3 scars, service connection was initially granted for 1 scar and the 2017 examinations described 2 scars.  

The Board finds no reason to afford greater probative weight to the examiners' negative opinions than to the Veteran's competent and credible statements, and sworn testimony during his Board hearing. Pain is a subjective symptom that the Veteran is competent and credible to report. Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, the Veteran has consistently reported pain from his right ring finger scars. As such, the Board finds the Veteran's subjective reports of pain to be more probative, than the VA examination opinions attempting to assess pain on behalf of the Veteran. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran experiences pain from his service-connected scars on his right ring finger. The benefit of the doubt is resolved in the Veteran's favor; an increased rating of 10 percent is granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a disability rating of 10 percent for a scar to the right ring finger, residual of infection is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


